NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS
                                                                           FILED
                             FOR THE NINTH CIRCUIT
                                                                            JUN 29 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No. 15-10321

               Plaintiff - Appellee,             D.C. No. 2:14-cr-00165-SRB-1

 v.
                                                 MEMORANDUM*
JORGE LUIS AGUILAR CAMPAS, a.k.a.
Pariente,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                              Submitted June 22, 2016**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

      Jorge Luis Aguilar Campas appeals from the district court’s judgment and

challenges his guilty-plea conviction and 120-month sentence for conspiracy to

possess with intent to distribute methamphetamine, in violation of 21 U.S.C. §§


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
846, 841(b)(1)(A)(viii). Pursuant to Anders v. California, 386 U.S. 738 (1967),

Campas’s counsel has filed a brief stating that there are no grounds for relief, along

with a motion to withdraw as counsel of record. We have provided Campas the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Campas has waived the right to appeal. Because the record discloses no

arguable issue as to the validity of that waiver, we dismiss Campas’s appeal. See

United States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2